Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 1 of 20

' E-FILED; Anne Arundel Circuit Court '

Docket: 12/19/2019 3:49 PM; Submission: 12/19/2019 3:49 PM

ASHLEY N. WINDLEY *

717 Brandywine Street, SE.
Apt. 203 *

Washington, DC 20032

Plaintiff

7

CARMAX BUSINESS SERVICES, LLC *

4900 Box Road

Glen Allen, VA 23060 *
SERVE ON: a
Resident Agent

*

CSC-Lawyers Incorporating Sve Co,
7 St. Paul Street, Suite 820
Baltimore, MD 21202 . *

Defendant :

INTHE , ea
CIRCUIT COURT
OF MARYLAND
FOR

ANNE ARUNDEL COUNTY

- CASE NO. C-02-CV-19-004163'

KREREKEKREEKEEEEEEE EE EE EE REE LEER ER ER ELE RERUN EEK K KHER EK EEK EKER EEK HEE KHER ERE

COMPLAINT

AND

DEMAND FOR JURY TRIAL

Plaintiff, Ashley N. Windley, (hereafter, “Windley”) by and through her

attorney, Kathleen P. Hyland of Hyland Law Firm, LLC, hereby files this Complaint

against CarMax Business Services, LLC (hereafter, “CarMax”) and states as

follows:
INTRODUCTION
1. This case involves a consumer who purchased and financed her

vehicle from CarMax. Plaintiff lived with her long-term boyfriend, who died

suddenly of a heart attack. Following his unexpected and tragic death, Plaintiff

EXHIBIT

Pod
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 2 of 20

experienced a temporary financial hardship, and her vehicle was repossessed. She
timely contacted CarMax and made over $2,400.00 in payments to redeem the
vehicle from repossession. CarMax agreed that she had satisfied the past due
amounts, but then, without legal notice, CarMax sold her vehicle at auction. When
Plaintiff called and asked CarMax; to resolve this error, CarMax refused to make
her whole for her losses. Then, for the next several months, and despite her
requests to stop, CarMax hammered Plaintiff's cellular phone with robocalls in an
attempt to collect an alleged, illegal deficiency.

2. The Plaintiff files this action to seek relief from the Defendant’s
numerous violations of, Md. Code Ann., Com. Law § 13-101, et seq., the Maryland
Consumer Protection Act (“MCPA”), the Maryland Consumer Debt Collection Act
(“MCDCA”), 47 U.S.C.A. § 227, et seq., the Telephone Consumer Protection Act
(“TCPA”), and Md. Code Ann., Com. Law § 14-3201, et seq., Maryland Telephone
Consumer Protection Act (“MTCPA”), Conversion, Md. Code Ann., Com. Law § 12-
1001, et seq., the Maryland Credit Grantor Closed End Credit Provisions (“CLEC”),
and for other relief as this Court deems fit.

PARTIES

3. Plaintiff Windley is a consumer who resides in Washington, DC.
Windley owned the vehicle that is the subject of this dispute, a used 2013 Cadillac
CTS 2D Coupe (hereafter, “the vehicle”).

4. Defendant CarMax is a business entity registered with the Maryland

State Department of Assessments and Taxation. CarMax is the United States’
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 3 of 20

largest used-car retailer and a Fortune 500 company. CarMax is also an
automotive finance business and made a loan for the vehicle which is subject to
this dispute.

J URISDICTION AND VENUE

5. The Circuit Court has exclusive original subject matter jurisdiction
over the claims asserted herein because the Plaintiff seeks in excess of $30,000.00
in damages and has exercised her rights to a trial by jury.

6. The Circuit Court has personal jurisdiction over the Defendant
because the Defendant regularly conducts business in Anne Arundel County,
Maryland and with residents of Anne Arundel County. Defendant issues liens over
property, collects debts, and enforces liens in Anne Arundel County. The cause of
action for this dispute arose in Maryland.

7 This Court has jurisdiction and venue over the acts complained of in
this Complaint.

FACTUAL ALLEGATIONS

8. Plaintiff Windley is a consumer, as defined by Md. Code Ann., Com.
Law, § 13-101 (c) of the Maryland Consumer Protection Act (“MCPA”).

9. Defendant CarMax is a “merchant” as defined by Md. Code Ann.,
Com. Law, § 13-101 (g) of the MCPA.

10. Defendant CarMax is a “debt collector” as defined by Md. Code Ann.,

Com. Law § 14-201 (b).
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 4 of 20

i

11. Atalltimes relevant to this dispute, Windley was employed as a heavy
equipment operator on construction sites. She has a Class WB equipment operator,
pipe-fitting, and welding licenses. Windley attended school for crane certification
as part of a three-year program for federal certifications. Windley required reliable
transportation in the form of a personal automobile to attend work and school.

12. On August 9, 2016, Plaintiff and her boyfriend, Daryl Adamson, with
whom she resided, wanted to purchase a new vehicle for Windley. They went to
CarMax Auto Superstores, Inc., which is located at 7700 Matapeake Business Drive
in Brandywine, Maryland, in furtherance of this goal.

13. On August 9, 2016, Plaintiff purchased her vehicle from CarMax for a
cash price of $24,899.00 plus taxes and fees for a total cost of $27,249.70. Plaintiff
traded in her prior vehicle, a 2007 BMW, for a $5,000.00 credit and financed the
balance of $22,249.70 with CarMax.

14. Plaintiff financed the balance of $22,249.70 directly with CarMax.
The interest rate was 5.2% to be paid in 59 monthly payments of $389.19, starting
on September 23, 2016.

15. The credit agreement affirmatively elects to be governed by “Subtitle
10, “Credit Grantor Closed End Credit Provisions,” of Title 12 of the Commercial
Law Article of the Annotated Code of Maryland” (“CLEC.”)

16. Atthe time of the purchase, the vehicle had 22,270 miles on it.

17. At all times relevant to this dispute, Plaintiff used the vehicle

primarily for personal, household, and family purposes.
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 5 of 20

18. Between September 2016 and January of 2018, Windley made timely

payments on the vehicle.

19. On January 17, 2018, Mr. Adamson passed away from a sudden heart
attack. Ms. Windley went from sharing household expenses to relying on her sole
income. '

20. The immediate shock of the situation and unanticipated expenses
caused Ms. Windley to experience a financial setback, and she fell behind in car
payments.

21. Onor about April of 2018, CarMax repossessed the vehicle.

22. This vehicle has great personal significance related to Mr. Adamson
and Ms. Windley’s life together.

23. In spite of her personal tragedy, Ms. Windley was determined not to
lose her vehicle. On or about May of 2018, Windley redeemed the vehicle from
CarMax and retook possession.

24. Windley’s grief then led to a reduction in her work time. Due to her
loss of income, Windley continued to struggle financially and missed car payments.

25. On October 26, 2018, CarMax repossessed the vehicle from the front
parking lot of a collision shop in Hyattsville, where Windley had taken the vehicle
to be serviced.

26. Three days later, on or about October 31, 2018, a representative from

CarMax called and asked Windley what she wanted to do with the vehicle. The
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 6 of 20

representative advised that she had to pay approximately $ 2,400.00 to redeem her
vehicle.

27. Windley advised that she would like to redeem the'vehicle.

28. CarMax set up a payment plan with Ms. Windley.

29. The idea of permanently losing her car, which was a significant
reminder of Mr. Adamson, was emotionally devastating. Windley saved and took
on extra work to make the payments necessary to redeem the vehicle.

30. Upon information and belief, Ms. Windley did not receive a post-
repossession, pre-sale notice as required by Maryland law, advising her of any
alleged outstanding balance or proposed sale date. As a result, Ms. Windley was
not informed of her post-repossession rights pertaining to her vehicle.

31. Windley honored the payment plan with CarMax. On November 18,
2018, Windley paid $900.00 in cash to an associate named Nichole at CarMax and
received a receipt. On December 4, 2018, Windley paid $1,200.00 in cash to a
CarMax associate named Francine and received a receipt. On December 13, 2018,
she paid $360.00 in cash to an associate named Monica at CarMax and received a
receipt. According to CarMax’s representatives, this satisfied all outstanding sums.

32. Following the last payment, Windley called CarMax. A female
representative demanded an additional payment of $301.11. Windley disputed this
amount. The representative advised that she needed to “review the recordings.”

33. Upon information and belief, the representative was referring to

recorded conversations between Windley and CarMax.
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 7 of 20

34. Following CarMax’s internal review of the. recordings, a male
representative called back andadvised. Windley that “CarMax was wrong” and that
she did not owe any additional sums. |

35. Windley was working on a time-sensitive construction project with a
company based in Chicago and also needed to get new tags for the vehicle. She
asked whether CarMax could store it at their location in Laurel until early January,
and whether there would be storage fees. CarMax agreed and said there would not
be a fee.

36. On December 17, 2018, according to CarMax’s post-sale notice, and
without Windley’s knowledge or consent, CarMax sold Ms. Windley’s car to a new
owner for $12,600.00. At the time of the sale, the vehicle was in good operating
condition with no mechanical problems.

37. Prior to this illegal disposition of Windley’s vehicle, CarMax did not
provide any written or oral notice.

38. Inearly January of 2019, in accordance with their agreement, Windley
called CarMax to pick up her vehicle. A representative from CarMax advised her
that the vehicle had been auctioned off, and stated that CarMax would call her
back.

39. Shortly thereafter, Windley received another call for an alleged
balance on the loan of $1,919.70. Believing it was a mistake, Windley was

transferred to a male CarMax representative. The representative reviewed
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 8 of 20

t

Windley’s account and confirmed that the vehicle had been sold and said, “Our
mistake. We are so sorry for this misunderstanding.” |

40. Windley then spoke to a manager, who advised that they would waive
the deficiency balance, but had to send her matter to the legal department and
would call back in a few days.

41. On January 15, 2019, Windley spoke with “Ray” from the CarMax
retention department, at 888-307-0014.

42. OnJanuary 22, 2019) Windley spoke with “Ruth,” a CarMax manager,
at (844) 312-7223. |

43. Windley then began to receive debt collection calls from CarMax to
her cellular phone demanding the alleged, bogus deficiency balance of $1,919.70.

44. CarMax repeatedly called Ms. Windley’s cellular telephone, at (301)
407-8XXX, using an automatic telephone dialing system and/or an artificial or
prerecorded voice.

45. When Ms. Windley answered, she would hear a prerecorded message
instructing her to hold for the next available representative, and/or a long pause
followed by a click.

46. For all answered calls made to Windley’s phone during the relevant
time period, the CarMax representative who eventually connected demanded
$1,919.70 for an alleged deficiency balance.

47. According to Windley’s Sprint telephone phone records, CarMax

continued to call her on her cell phone, repeatedly and several times per week from
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 9 of 20

(678) 594-4800, including on the following dates and times: 1/ 9/2019 at 2:14 pm;
1/10/2019 at 1:20 pm; 1/12/2019 at 1:20 pm; 1/15/2019 at 11:01 am; 1/17/2019 at
2:57 pm; 1/21/2019 at 2:11 pm; 1/22/2019 at 11:28 am; 1/22/2019 at 12:07 pm;
1/24/2019 at 2:31 pm; 1/24/2019 at 3:41 pm; 1/26/2019 at 2:02 pm; 1/29/2019 at
2:25 pm; 1/30/2019 at 2:46 pm; 2/1/2019 at 11:17 am; 2/5/2019 at 11:43 am;
2/6/2019 at 1:45 pm; 2/7/2019 at 11:50 am; 2/7/2019 at 2:16 pm; 2/8/2019 at
11:47 am; 2/8/2019 at 2:30 pm; 2/11/2019 at 1:34 pm; 2/13/2019 at 2:16 pm;
2/14/2019 at 2:40 pm; 2/16/2019 at 2:12 pm; 2/19/2019 at 11:34 am; 3/19/2019
at 11:55 am; 4/19/2019 at 11:12 am; 4/20/2019 at 1:44 pm; 5/3/2019 at 11:53 am;
5/4/2019 at 12:31 pm; 5/9/2019 at 11:32 am; 5/17/2019 at 1:03 pm; 5/17/2019 at
2:57 pm; 5/23/2019 at 1:23 pm; 5/24/2019 at 2:17 pm; and 5/28/2019 at 11:22
am.

48. Initially, Windley hoped that CarMax would restore her for her losses.

49. In January of 2019, a male representative from CarMax called to
advise that the best they could do would be to repay Windley the funds she had
paid to redeem the vehicle, in exchange for a release of her claims. This offer was
not sufficient, as CarMax had knowingly taken and sold her vehicle for its own
personal, financial gain.

50. Following this conversation, a female representative from CarMax
called and advised Ms. Windley that the repossession and sale was Windley’s fault

because she was supposed to make more payments.
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 10 of 20

t

51. On or about J anuary 24,:2019, Windley orally: revoked consent for
CarMax to call her on her cellular phone. i
52. At least twenty-six of the thirty-six calls listed above. were made after
Windley revoked consent.
53. CarMax has put negative information for the alleged deficiency
balance on Windley’s credit reports, which has caused her credit score to decrease.
54. To date, CarMax has not returned Windley’s vehicle, nor made her
whole for her losses.
55. As aresult of CarMax’s actions, Plaintiffhas suffered numerous actual
damages, including:
a. Loss of monthly payments;
b. Loss of excess monies paid for false redemption charges;
c. Ongoing costs of substitute transportation, including rides from
her cousin for $50/week or $20/day in emergencies, and costs of
bus/train fare once per week; .
d. Loss of her ownership interest in the vehicle;
e. Stress with a physical manifestation, anger, frustration,
humiliation, crying, depression, and sleeplessness;
f. Inconvenience of a longer commute;
g. Missed visits to her therapist for grief counseling;
h. Loss of a vehicle that had great personal significance and

importance associated with her deceased partner.

10
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 11 of 20

COUNT ONE
VIOLATIONS OF THE MD. CONSUMER PROTECTION ACT

Md. Code Ann., Com. Law § 13-101, et seq.

56. The Plaintiff incorporates by reference the foregoing allegations of
this Complaint.

57. The Defendant is subject to all of the consumer protections mandated
by the MCPA which, among other things, prohibits unfair or deceptive practices in
the sale of consumer goods. MCPA, Com. Law §§ 13-303(1).

58. Unfair or deceptive trade practices include any false, falsely
disparaging, or misleading oral or written statement, visual description, or other
representation of any kind which has the capacity, tendency, or effect of deceiving
or misleading consumers. MCPA, Com. Law §§ 13-301(1).

59. Unfair or deceptive trade practices include representations that
consumer goods have a characteristic or use which they do not have. MCPA, Com.
Law §§ 13-301(2)(i).

60. Unfair or deceptive trade practices include any failure to state
material facts and representations that consumer goods are of a particular
standard or quality which they are not. MCPA, Com. Law §§ 13-301(3) and §§ 13-
301(2)(iv).

61. Under MCPA, Com. Law § 13-303(4), a person many not engage in
any unfair or deceptive trade practice in the extension of consumer credit.

62. Defendant is liable for unfair and deceptive practices in the extension

of consumer credit.

11
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 12 of 20

63. Defendant violated the foregoing provisions of the MCPA by making
oral misrepresentations about the repossession repayment plan.

64. The Plaintiff reasonably relied on the Defendant’s oral statements
about the repossession repayment plan. Windley would not have paid the
repossession repayment monies to CarMax for this vehicle had she known that
CarMax would illegally auction off her vehicle. .

65. When Defendant violated the MCDCA below by engaging in illegal.
debt collection activities outlawed by that statute, it also engaged in a per se
violation of the MCPA. |

66. When Defendant violated the MTCPA below by engaging in illegal
telephone debt collection, it also engaged in a per se violation of the MCPA.

67. The Plaintiff suffered actual damages as a direct result of her reliance.

WHEREFORE, Plaintiff respectfully requests that the Court enter
judgment in favor of Plaintiff and against Defendant for:

1. Actual damages to be determined by a jury in excess of Seventy

Five Thousand Dollars ($75,000);

2. Interest and costs; and

3. Such other relief as the nature of this cause may require.

12
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 13 of 20

COUNTTWO
VIOLATION OF THE MD. CONSUMER DEBT COLLECTION ACT
Md. Code Ann., Com. Law § 14-201, et-seq.

 

68. The Plaintiff incorporates by reference the foregoing allegations of
this Complaint. |

69. Plaintiff is a “Person” as that term is defined in the MCDCA § 14-
201(d).

70. The Defendant is a “Collector” as that term is defined in the MCDCA
§ 14-201(b). : ;

71. The MCDCA states as follows: “In collecting or attempting to collect
an alleged debt a collector may not [...] (8) Claim, attempt, or threaten to enforce
a right with knowledge that the right does not exist.

72. The MCDCA further states that a collector may not [...] (3) Disclose or
threaten to disclose information which affects the debtor's reputation for credit
worthiness with knowledge that the information is false.

73. Pursuant to § 14-202 (11), a collector may not engage in any conduct
that violates §§ 804 through 812 of the federal Fair Debt Collection Practices Act.

74. Pursuant to §1692e of the FDCPA, which has been incorporated into
the MCDCA above as Pub.L. 90-321, Title VIII, § 807, a debt collector may not use
any false, deceptive, or misleading representation or means in connection with the
collection of any debt. This prohibition specifically includes: “

a. The false representation of the character, amount, or legal status

of any debt. §1692e(2);
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 14 of 20

b. The false representation of any services rendered or compensation
"which may be lawfully received by any debt collector for the
collection of a debt. §1692e(2); . ,

c. The implication that nonpayment of any’ debt will result in the
arrest or imprisonment of any person or the seizure, garnishment,
attachment, or sale of any property or wages of any person.
§1692e(4);

d. Threats to take legal actions‘that cannot be lawfully taken.
§1692e(5).

75. By wrongfully auctioning off the Plaintiffs vehicle when Plaintiff no
longer owed any debt, the Defendant violated MCDCA § 14-202(8), because it did
“Claim, attempt, or threaten to enforce a right with knowledge that the right does
not exist.”

76. By repeatedly making oral and written demands for the bogus
deficiency amount, Defendant violated MCDCA § 14-202(8) and 8 14-202(11).

77. Defendant CarMax violated MCDCA § 14-202(3) by placing a trade
line and negative information on the Plaintiffs credit reports for the bogus
deficiency amount.

78. Pursuant to § 14-203, a collector in violation of the MCDCA is liable
for any damages proximately caused by the violation, including damages for
emotional distress or mental anguish suffered with or without accompanying

physical injury.

14
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 15 of 20

79. Asa direct and proximate result of the Defendant's wrongful conduct,
the Defendant caused the Plaintiff to suffer economic and noneconomic damages,
injury, harm and loss. The specific harms include but not limited to: loss of money,
loss of use of her vehicle, loss of credit, loss of sleep, anxiety, humiliation,
embarrassment, inconvenience and physical manifestations.

WHEREFORE, Plaintiff respectfully requests that the Court enter
judgment in favor of Plaintiff and against Defendant for: '

1. Actual damages to be determined by a jury in excess of Seventy Five

Thousand Dollars ($75,000);

2. Interest and costs; and
3. Such other relief as the nature of this cause may require.
COUNT THREE

VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
47 U.S.C.A. § 227, et seg.

80. The Plaintiff incorporates by reference the foregoing allegations of
this Complaint.

81. Defendant used an “automatic telephone dialing system” as defined
by 47 U.S.C.A. § 227(a)(1).

82. Defendant willfully violated the TCPA with respect to the Plaintiff by
using an auto-dialer to make calls to Plaintiffs cellular telephone after Plaintiff
notified Defendant that she did not owe a debt and the Defendant admitted it was

an error.
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 16 of 20

83. Defendant knowingly violated the TCPA with respect to the Plaintiff
for each of the auto-dialer calls made to the Plaintiff's cellular telephone after
Plaintiff revoked consent for Defendant to call her at that number.

84. Defendant repeatedly placed non-emergency telephone calls to
Plaintiff by using an automatic telephone dialing system without the Plaintiffs
prior express consent, in violation of federal law, including 47 U.S.C. §
227(b)(1)(A)Gii).

85. Pursuant to 47 U.S.C. § 227(b)(3)(B), as a result of each call made in

violation of the TCPA, Plaintiff is entitled to an award of $500.00 in statutory
damages.

86. Pursuant to 47 U.S.C. § 227; the TCPA allows treble damages for
willful and knowing violations.

WHEREFORE, Plaintiff respectfully requests that the Court enter
judgment in favor of Plaintiff and against Defendant for:

dl Actual damages to be determined by a jury in excess of Seventy Five

Thousand Dollars ($75,000);

2. Statutory damages, including treble damages for willful violations;
3. Enjoinder from further violations against Defendant CarMax;

4. Interest and costs; and

5. Such other relief as the nature of this cause may require.

16
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 17 of 20

_ COUNT FOUR
VIOLATIONS OF THE MARYLAND TELEPHONE:CONSUMER PROTECTION ACT
Md. Code Ann., Com. Law § 14-3201, et seg.
87. The Plaintiff incorporates by reference the foregoing allegations of
this Complaint.
88. Pursuant to Md. Com. Law § 14-3201(2), a person may not violate the
Telephone Consumer Protection Act, 47 U.S.C. § 227.
89. For the reasons stated in Count Four, Defendant CarMax violated the
Telephone Consumer Protection Act, 47 U.S.C. § 227.
| WHEREFORE, Plaintiff demands ‘declaratory relief against Defendant
CarMax, stating that the Defendant’s violations of the Federal Telephone
Consumer Protection Act constitute ajviolation of the Maryland Telephone
Consumer Protection Act, and for any other relief as this Court deems fit.
COUNT FIVE

VIOLATION OF THE MD. CREDIT GRANTOR CLOSED END CREDIT
PROVISIONS

Md. Code Ann., Com. Law § 12-1001, et seq.

90. The Plaintiff incorporates by reference the foregoing allegations of
this Complaint.

91. CarMax is “credit grantor” within the meaning of Md. Code Ann.,
Com. Law § 12-1001(b) (“CLEC”). |

g2. Ms. Windley is a “consumer borrower” within the meaning of CLEC,

Com. Law § 12-1001(d).

17.;
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 18 of 20

i
J

93. Pursuant to § 12-1021(f) through § 12-1021(h)(1) of CLEC, for 15 days
after the credit grantor gives notice of a repossession, a consumer borrower may
redeem and take possession of the propely arid Tesume performance of the
agreement by tendering the amount due under the agreement at the time of the
redemption.

94. CarMax violated CLEC by failing to send the appropriate notices after
repossession pursuant to § 12-1021(e).

95. Pursuant to § 12-1021, by violating CLEC, CarMax is not entitled to
any deficiency judgment to which it would be entitled under the loan agreement.

96. Pursuant to § 12-1018, by violating CLEC, CarMax is not entitled to
any costs, fees, or other chaREeE collected on this loan.

WHEREFORE, Plaintiff prays for a declaratory judgment stating that due to

CarMax’s violations of CLEC, CarMax is barred from collecting any

deficiency balance from Plaintiff.

COUNT SIX
CONVERSION

97. The Plaintiff incorporates by reference the foregoing allegations of
this Complaint.

98. CarMax caused Ms. Windley’s vehicle to be sold when she was not
behind in any payments.

99. CarMax’s sale of the vehicle constitutes conversion, wrongful sale, and

civil theft of Ms. Windley’s vehicle.

18
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 19 of 20

100. CarMax also collected monies from Windley to redeem the vehicle.

101. These sums were discrete and identifiable, as they were collected
specifically for Ms. Windley’s account.

102. By taking Ms. Windley’s redemption amounts and illegally auctioning
her vehicle, CarMax converted the redemption monies into unearned profits.

103. Asa direct consequence of CarMax’s acts, practices, andiconduct, Ms.
Windley lost possession and use of her vehicle and incurred and continues to incur
costs for substitute transportation, suffered humiliation, inconvenience, emotional
distress, anxiety, and loss of sleep, and incurred other losses and damages.

104. CarMax acted with actual malice towards Ms. Windley, in willful and
wanton disregard of her interests, in pursuit of CarMax’s own financial interests.

WHEREFORE, Plaintiff respectfully requests that the Court enter
judgment in favor of Plaintiff and against Defendant for:

1. Actual damages, compensatory, and punitive damages to be

determined by a jury in excess of Seventy Five Thousand Dollars

($75,000);
2, Interest and costs; and
3. Such other relief as the nature of this cause may require.

COUNT SEVEN
CLAIM FOR ATTORNEY'S FEES ALLOWED By LAW

105. Pursuant to Rule 2-703(b) the Plaintiff includes this separately

numbered claim for attorney’s fees in this initial pleading. Further, pursuant to

19
Case 1:20-cv-00376-CCB Document 4 Filed 02/12/20 Page 20 of 20

\
4

Rule 2-703(d), the Plaintiff advises the court and the Defendant that she believes
that this case is likely to result in a substantial claim for attorney's fees for services

over a significant period of time.
Dated: December 19, 2019 Respectfully submitted,

/s{ Kathleen P. Hyland, Esq.
Kathleen P. Hyland

CPF #: 1206200116

HYLAND LAW FIRM, LLC

16 E Lombard Street, Suite 400
Baltimore, Maryland 21202
(410) 777-5396 (Tel.)

(410) 777-8237 (Fax)
kat@lawhyland.com

Attorney for Plaintiff

20
